Citation Nr: 0109074	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  00-10 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating greater than 20 percent for a left 
shoulder disability, identified as status post surgical 
resection of the distal end of the left clavicle.


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1965.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in November 1998, in which 
the San Juan, Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the veteran's 
claim of entitlement to a rating greater than 20 percent for 
a left shoulder disability, identified as status post 
surgical resection of the distal end of the left clavicle.  
The veteran subsequently perfected an appeal of that 
decision.


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran's left shoulder disability is manifested by 
adduction of 110 degrees, flexion of 100 degrees, internal 
rotation decreased by 15 degrees, external rotation of 20 
degrees with painful motion on the last degrees of motion in 
all movements of the left shoulder, no edema, effusion, 
instability, redness, heat, abnormal movement, or guarding, 
but mild weakness, moderate tenderness to palpation, and 
severe crepitation, and no ankylosis.


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for a left shoulder 
disability, identified as status post surgical resection of 
the distal end of the left clavicle, are met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5201 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A).  In addition, 
to eliminating the well-groundedness requirement, the statue 
also amplified the duty to assist itself and more 
specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-
98 (2000) (to be codified as amended at 38 U.S.C. § 5103A).  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2096-98 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A).  

In the present case it appears as if the duty to assist has 
been satisfied.  The veteran has not identified any treatment 
records which need to be obtained in order to adjudicate the 
claim, and in fact reported at his VA examination in October 
1998 that he had not seen a doctor for his shoulder in the 
previous year.  As noted, he has also been provided with a 
recent VA medical examination addressing his left shoulder 
disability, and the Statement of the Case informed him of 
what was necessary to substantiate his claim.  Accordingly, a 
remand back to the RO for compliance with the new duty to 
assist requirements is not necessary, and the veteran is not 
prejudiced by the Board's decision not to do so.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The record shows that the veteran was initially granted 
entitlement to service connection for a left shoulder 
disability in a September 1966 rating decision.  At this time 
the RO assigned a 20 percent evaluation, effective November 
9, 1965, the day after he was discharged from service.  In 
March 1972 the RO issued a decision denying the veteran's 
claim of entitlement to a rating greater than 20 percent. 

Currently, the veteran claims that his left shoulder 
disability has increased in severity and a higher disability 
evaluation is warranted.  He specifically contends that he 
has limitation of motion in the shoulder, and that pain makes 
it difficult for him to carry out certain parts of his job as 
an exterminator, such as carrying one gallon containers of 
liquid.

The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); see also 
Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  With regard 
to the veteran's request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Penorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder. 38 
U.S.C.A. § 1155 (West 1991).  Evaluation of a service-
connected disorder requires a review of the veteran's entire 
medical history regarding that disorder.  38 C.F.R. §§ 4.1, 
4.2 (2000); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
For a claim where the veteran has disagreed with the original 
rating assigned for his service-connected disability, it is 
necessary to determine whether he has at any time since his 
original claim met the requirements for a higher disability 
rating.  It is also necessary to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).  If there is a question as to 
which evaluation to apply to the veteran's disability, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2000).

The Board also notes that governing VA regulations, set forth 
at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2000) provide for 
consideration of a functional impairment due to pain on 
motion when evaluating the severity of a musculoskeletal 
disability.  The United States Court of Appeals for Veterans 
Claims (Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. § 4.40 (2000).  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.71a (2000) (Schedule), the RO ascertained the severity of 
the veteran's left shoulder disability by application of the 
criteria set forth in Diagnostic Code 5201.  Under this 
provision, as with all Diagnostic Code provisions addressing 
the shoulder and arm, separate evaluations are assigned for 
the major shoulder/arm and the minor shoulder/arm.  Because 
the veteran is right handed, as noted on his October 1998 VA 
examination report, his left shoulder disability is evaluated 
as a minor shoulder/arm, and only those ratings will be 
listed.  Accordingly, under Diagnostic Code 5201, governing 
limitation of motion of the arm, a 20 percent rating for the 
minor shoulder is warranted for motion to the shoulder level 
or midway between side and shoulder level, and a 30 percent 
rating is assignable for limitation of motion to 25 degrees 
from the side.  

The medical evidence of record, consisting of the October 
1998 VA joints examination, reveals that the veteran works as 
an exterminator, and reported missing work three to four 
times a year due to his left shoulder disability.  In a May 
2000 statement he avers that he has had to reduce his work 
hours to 3-4 hours a day due to his shoulder.  The examiner 
noted no dislocation, no recurrent subluxation, no edema, no 
effusion, no instability, no redness, no heat, no abnormal 
movement, no guarding of movement, and no ankylosis.  There 
was a prominent bony deformity on the distal clavicle, but 
this was not tender.  Range of motion was 110 degrees 
adduction, 100 degrees flexion, minus 15 degrees internal 
rotation or internal rotation from 0 to 75 degrees, and 20 
degrees external rotation.  The examiner noted that the 
veteran had moderately painful motion on the last degrees in 
all movements of the left shoulder, moderate tenderness to 
palpation of the rotator cuff area, and severe crepitation of 
the left shoulder joint.  X-rays showed a fracture of the 
left clavicle with non-union.

In order to meet the criteria for a 30 percent rating under 
Diagnostic Code 5201, the veteran's internal rotation must be 
from 0 to 65 degrees, or 25 degrees from the side.  The VA 
examination notes that his internal rotation is 0 to 75 
degrees, with pain.  However, as noted above, in evaluating 
musculoskeletal disabilities consideration must be given to 
functional loss due to pain.  38 C.F.R. § 4.40 (2000).  The 
examination report notes that there is objective evidence of 
functional loss due to pain and tenderness to palpation of 
the rotator cuff area.  Additionally, the veteran has 
reported that his functional loss has increased since the 
examination.  Accordingly, although his noted range of motion 
does not meet the criteria on its face, the Board finds that 
with consideration of his functional loss, the severity of 
his left shoulder disability more nearly approximates the 
requirements for a 30 percent evaluation.  Consequently, the 
veteran's claim of entitlement to an increased rating for a 
left shoulder disability is granted.

The Diagnostic Codes governing evaluation of shoulder and arm 
disabilities only provide for a rating greater than 30 
percent in the minor arm if there is ankylosis of the 
scapulohumeral articulation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5200 (2000).  As noted above, the examiner found no 
ankylosis of the left shoulder.  Accordingly, a schedular 
rating greater than 30 percent is not appropriate under this 
provision.

Preliminary review of the record reveals that the RO has not 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to a 30 percent for a left shoulder disability, 
status post surgical resection of the distal end of the left 
clavicle is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

